Case 3:19-cv-04593-LB Document 79-21 Filed 03/26/21 Page 1 of 3




                     EXHIBIT F-2
       Case 3:19-cv-04593-LB Document 79-21 Filed 03/26/21 Page 2 of 3




Appropriate Actions During a Detention, Continued

Examples        An officer detained a person as a suspect in a battery. Because the badly
                beaten victim was still recovering in a nearby hospital, the officer may take the
                detainee to the hospital for the victim to view for identification purposes.

                Two peace officers approached a group of men acting suspiciously on a corner
                known for drug activity. They asked the men for identification; one of the
                men was a known narcotics dealer. When the officers continued to question
                the known dealer, the other men began to get belligerent and verbally harassed
                the officers. The officers were justified in moving the detainee for their own
                safety.


Refusal to      A detainee is not obligated to answer any questions an officer may ask during
answer          a lawful detention. The refusal to answer questions alone does not provide
questions       probable cause for escalating a detention to an arrest.

                NOTE:         A person who flees from a lawful detention or intentionally
                              gives misleading/incorrect answers may be arrested for violating
                              Penal Code Section 148(a)(1) (resisting, delaying, or obstructing
                              any officer), provided that the action delayed or obstructed the
                              investigation. Not answering questions, however, is not a
                              violation of law.

                                                                         Continued on next page




3-12                        LD 15: Chapter 3 – Detentions
       Case 3:19-cv-04593-LB Document 79-21 Filed 03/26/21 Page 3 of 3



Use of Force/Physical Restraint During a Detention

Introduction    Sometimes officers may have to use force or physical restraints to detain a
                person. The reasonableness of the use of force will determine whether the
                detention is elevated to an arrest or remains a detention.


Use of force    If a person attempts to leave during a detention, officers may use reasonable
or physical     force and/or physical restraints to compel the person to remain. The use of
restraints      force does not necessarily elevate the detention to an arrest. Uncooperative
                individuals may be:

                •   handcuffed, and/or
                •   placed in a patrol vehicle

                Any use of force during a detention must be in accordance with Penal Code
                Section 835a.


Examples        A lawfully detained person began to get nervous during questioning, looked
                around, and started to walk off; the officer ordered the person to stay. When
                the person continued to walk off, the officer went after him, grabbed him by the
                arm, escorted him to the squad car, and placed him in the back seat.

                When a peace officer started checking whether the person she had detained had
                an outstanding warrant, the person turned and ran. The officer chased him and
                grabbed him. When he continued to struggle, the officer handcuffed him,
                walked him back to her car, and confirmed the outstanding warrant.




3-16                        LD 15: Chapter 3 – Detentions
